In an action wherein the plaintiff seeks reformation of a receipt, alleged to have been delivered to him by the defendant, so that the receipt shall contain the terms of an alleged oral agreement for the purchase and sale of real property, and to obtain specific performance of the agreement, the defendant has pleaded the Statute of Frauds as defenses. Defendant appeals from an order which denied her motion for judgment on the pleadings. Order affirmed, without costs. The complaint states a cause of action at least for the return of the moneys paid by the plaintiff and cannot therefore be dismissed. (Saperstein v. Mechanics é Farmers Sav. Bank, 228 N. Y. 257.) Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.